Case: 14-10855      Document: 00513177678         Page: 1    Date Filed: 09/01/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-10855
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        September 1, 2015
MICHAEL W. BOHANNAN,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellant

v.

WESLEY GRIFFIN, CSOT Case Manager; JOHN DOE, I, CSOT, Case
Manager Supervisor; ALLISON TAYLOR, in Individual Capacity Only;
MARSHA MCLANE, Executive Director for the Office of Violent Sex Offender
Management; LISA WORRY, CSOT and OVSOM Program Specialist;
DEBORAH MORGAN, CSOT Program Specialist; LILES ARNOLD, CSOT
Chairperson; MARIA MOLETT, CSOT Member; AARON PIERCE, CSOT
Member; DAN POWERS, CSOT Member and OVSOM Board Chairperson;
RONNIE FANNING, CSOT Member; ALIDA HERNANDEZ, CSOT Member,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:11-CV-299


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM: *




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-10855     Document: 00513177678       Page: 2   Date Filed: 09/01/2015


                                    No. 14-10855

      Michael W. Bohannan, Texas prisoner # 1841746, filed the instant 42
U.S.C. § 1983 suit to seek redress against several prison officials for various
acts. In this appeal, he challenges both an order of the district court denying
several motions and the district court’s subsequent denial of his motion for new
trial with respect to this order.
      We should always be cognizant of jurisdictional issues and should review
our jurisdiction sua sponte when necessary. Mosley v. Cozby, 813 F.2d 659,
660 (5th Cir. 1987). Federal appellate courts have jurisdiction over appeals
from final orders, certain interlocutory orders, proceedings that are deemed
final due to jurisprudential exception, and orders that have been certified as
final or that have been properly certified for appeal by the district court.
28 U.S.C. §§ 1291, 1292(a),(b); FED. R. CIV. P. 54(b); United States v. Powell,
468 F.3d 862, 863 (5th Cir. 2006); Dardar v. Lafourche Realty Co., 849 F.2d
955, 957 (5th Cir. 1988).
      Insofar as Bohannan seeks to appeal the district court’s August 2014
judgment dismissing Lupe Ruedas from the suit, we lack jurisdiction to
consider these arguments because Bohannan filed no notice of appeal from this
judgment.    See Bowles v. Russell, 551 U.S. 205, 214 (2007).           Insofar as
Bohannan seeks to appeal the district court’s denial of his motions to return
the case to the Western District, to add a defendant and a claim, to reinstate
his access to courts claim, and for discovery we likewise lack jurisdiction to
consider these claims because they do not challenge an appealable final order.
      Bohannan’s argument that the dismissal of his due process claim may be
considered under the collateral order doctrine is unavailing because this issue
is not “completely separate from the merits of the case.” See NCDR, L.L.C. v.
Mauze & Bagby, P.L.L.C., 745 F.3d 742, 747 (5th Cir. 2014). Insofar as he
argues that his interlocutory appeal may be considered because this court



                                         2
    Case: 14-10855     Document: 00513177678      Page: 3   Date Filed: 09/01/2015


                                  No. 14-10855

retains jurisdiction over its mandate to prevent injustice, see Ferrell v. Estelle,
573 F.2d 867, 868 (5th Cir. 1978), this argument is not persuasive. Bohannan’s
appeal is DISMISSED FOR WANT OF JURISDICTION insofar as he
challenges the disposition of his motions to return the case to Western District
of Texas, to add a defendant and claims, to reinstate a dismissed claim, and for
discovery and the district court’s subsequent denial of his motion for new trial
with respect to this order.
      We do, however, have jurisdiction to consider Bohannan’s challenge to
the district court’s denial of his request for appointed counsel. See Robbins v.
Maggio, 750 F.2d 405, 413 (5th Cir. 1985). Because Bohannan has not shown
that his is the exceptional civil case warranting appointed counsel, he has not
shown that the district court abused its discretion in denying this request. See
Cupit v. Jones, 835 F.2d 82, 86 (5th Cir. 1987); Ulmer v. Chancellor, 691 F.2d
209, 212 (5th Cir. 1982).
      We also have jurisdiction to consider Bohannan’s challenge to the district
court’s denial of his request for injunctive relief, which is best construed as a
request for a preliminary injunction. See Ali v. Quarterman, 607 F.3d 1046,
1048 (5th Cir. 2010); see also 28 U.S.C. § 1292(a)(1). Nonetheless, because he
has not shown that he will suffer irreparable injury absent such relief, he has
not shown that he is entitled to the “extraordinary remedy” of a preliminary
injunction or that the district court abused its discretion by denying this
request. See Byrum v. Landreth, 566 F.3d 442, 445 (5th Cir. 2009). The district
court’s denial of Bohannan’s requests for appointed counsel and injunctive
relief are AFFIRMED. Finally, Bohannan’s motion to supplement the record
and to excuse him from filing multiple copies of his brief is DENIED.
      DISMISSED IN PART FOR WANT OF JURISDICTION; AFFIRMED
IN PART; MOTION DENIED.



                                        3